DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 9-10, 12-17 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the phrases "in particular,” “for instance,” and “preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Regarding claim 9, the phrases "in particular” and “more in particular" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Regarding claim 10, the phrase "for instance" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Regarding claim 13, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Regarding claim 17, the phrases "preferably” and “more preferably" render the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  Appropriate correction is required.
Claims 2-7, 12, 14-16 rejected under 35 USC 112 as being dependent on a rejected claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-7, 9-10, 12, 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication 2018/0010342.
Regarding claim 1, Kim discloses a flooring panel a centrally located core (20, 21) provided with an upper side and a lower side (as shown in Fig. 2), which core defines a plane; wherein the core has a thickness, which thickness is the distance between the upper side and the lower side of the core (Fig. 2); at least one first coupling part (at 13) and at least one second coupling part (at 17) connected respectively to opposite edges of the core, which first coupling part comprises an upward tongue (13), at least one upward flank (at 11) lying at a distance from the upward tongue and an upward groove (at 12; see Fig. 2) formed in between the upward tongue and the upward flank wherein the upward groove is adapted to receive at least a part of a downward tongue of a second coupling part of an adjacent panel which second coupling part comprises a downward tongue (at 16; Fig. 2, generally), at least one downward flank lying at a distance from the downward tongue (vertical portion shown at 17), and a downward groove (at 17, see Fig. 2) formed in between the downward tongue and the downward flank, wherein the downward groove is adapted to receive at least a part of an upward tongue of a first coupling part of an adjacent panel (see Fig. 2); wherein at least a part of a side of the upward tongue facing away from the upward flank is provided with a first locking element (14), in the form of an outward bulge, adapted for co-action with a second locking element (16), for instance in the form of a recess, of an adjacent panel; wherein at least a part of a side of the downward flank is provided with a second locking element (18), in the form of a recess, adapted for co-action with the first locking element of an adjacent panel; wherein the lower part of the first coupling part that is located between a side of the upward tongue facing away from the upward flank; and the upward flank is the bottom part of the first coupling part, and wherein the bottom part of the first coupling part comprises a recessed portion (at 12), in particular a recessed portion extending between the upward flank and the side of the upward tongue facing away from the upward flank (see Fig. 2, generally); wherein the recessed portion is configured to allow downward movement of the upward tongue, into the recessed portion, during coupling of two adjacent panels (see Fig. 2, generally), preferably such that the upward groove is temporarily widened to facilitate coupling of two panels; wherein at least a part the side of the upward tongue facing away from the upward flank is located at a distance from at least a part of the upward flank; wherein at least a part of the side of the upward tongue is inclined towards the upward flank (see Fig. 2, generally), wherein the angle enclosed between the plane of the panel and the inclined part of the side of the upward tongue facing the upward plank lies between 90 and 45 degrees (90 degrees to the core upper surface); but does not disclose specifically wherein the distance is less than the thickness of the core; and wherein the recessed portion extends over at least 75% of the distance, and preferably extends over the complete distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the component lengths/distances within the given range for an effective locking between adjacent panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  The phrases “adapted to receive,” “adapted for co-action,” and “configured to allow” are statements of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 2, Kim discloses a flooring panel wherein the recessed portion defines an area between the panel and a surface on which the panel is arranged (see Figures).
Regarding claim 3, Kim discloses a flooring panel wherein the recessed portion extends from the part of the side of the upward tongue facing away from the upward flank inwards, such that the bottom of the side of the upward tongue facing away from the upward flank at least a part of the recessed portion is located (see Fig. 2).
Regarding claim 4, Kim discloses a flooring panel wherein, in cross sectional view of the panel, the recessed portion has a substantially rectangular cross section (see Fig. 2).
Regarding claim 6, Kim discloses a flooring panel wherein the inward transition from the recessed portion to the core of the panel is at least partially curved, or wherein the inward transition from the recessed portion to the core of the panel is square (see Fig. 2).
Regarding claim 7, Kim discloses a flooring panel wherein the upper side of the upward tongue is inclined, and runs downward from the side of the upward tongue facing toward the upward flank towards the side of the upward tongue facing away from the upward flank (see Fig. 2).
Regarding claim 9, Kim discloses a flooring panel wherein at least a part of the side of the upward tongue, and preferably the complete side of the upward tongue, facing the upward flank, is inclined away from the upward flank (see Fig. 2), wherein the angle enclosed between the plane of the panel and the inclined part of the side of the upward tongue facing the upward flank lies between 90 and 180 degrees (see perpendicular portions of Fig. 2), in particular between 90 and 120 degrees, more in particular between 90 and 100 degrees.
Regarding claim 10, Kim discloses a flooring panel wherein a part of a side of the downward tongue facing away from the downward flank is provided with a third locking element (16), for instance in the form of an outward bulge or a recess, adapted for co-action with a fourth locking element, for instance in the form of a recess or an outward bulge, of an adjacent panel; and wherein at least a part of the upward flank is provided with a fourth locking element (at 12a), for instance in the form of a recess or an outward bulge, adapted for co-action with the third locking element of an adjacent panel.  The phrase “adapted for co-action” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 12, Kim discloses a flooring panel wherein the first coupling part comprises an first bridge part (at 12), arranged between the core and the upward tongue, and wherein the second coupling part comprises a second bridge part (at 17), arranged between the core and the downward tongue, wherein the first bridge part comprises a weakened zone of reduced thickness, to facilitate deformation of the first bridge part during coupling and/or wherein the second bridge part comprises a weakened zone of reduced thickness, to facilitate deformation of the second bridge part during coupling (see Fig. 2).  The phrase “to facilitate deformation” is a statement of intended use of the claimed invention and must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 15, Kim discloses a flooring panel wherein the first coupling part and the second coupling part are configured such that in coupled condition a pretension is existing, which forces the respective panels at the respective edges towards each other, wherein this is performed by applying overlapping contours of the first coupling part and the second coupling part, in particular overlapping contours of the downward tongue and the upward groove and/or overlapping contours of the upward tongue and the downward groove, and wherein the first coupling part and the second coupling part are configured such that the two of such panels can be coupled to each other by means of a fold-down movement and/or a vertical movement, wherein, in coupled condition, at least a part of the downward tongue of the second coupling part is inserted in the upward groove of the first coupling part, such that the downward tongue is clamped by the first coupling part and/or the upward tongue is clamped by the second coupling part (see Fig. 2, generally).
Regarding claim 16, Kim discloses a flooring panel but does not disclose wherein the recessed portion extends over at least 75% of the greatest distance definable between the upward flank and the side of the upward tongue facing away from the upward flank.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the component lengths/distances within the given range for an effective locking between adjacent panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Regarding claim 17, Kim discloses a flooring panel but does not specifically disclose wherein the recessed portion extends over at least 80%, preferably at least 85%, more preferably at least 90%, of the distance.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the component lengths/distances within the given range for an effective locking between adjacent panels, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  
Claim(s) 5, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim, U.S. Patent Application Publication 2018/0010342 in view of Van Hooydonck, U.S. Patent Application Publication 2018/0010342.
Regarding claim 5, Kim discloses a flooring panel but does not specifically disclose wherein the upward tongue is oversized compared to the downward groove.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then be produced as oversized as compared to the recesses in which they are accommodated for a more secure fit.  
Regarding claim 13, Kim discloses a flooring panel but does not specifically disclose wherein during coupling the upward tongue bends downward into the recessed portion, and then returns at least partially, and preferably completely, towards its initial position.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then capable of bending and returning to an unbent state at some point during the assembly process.  
Regarding claim 14, Kim discloses a flooring panel but does not specifically disclose wherein in coupled position the upward tongue remains bent downwards at least partially compared to its initial position, and wherein in coupled position the coupling parts exert a locking force onto the panels, forcing the panels towards each other under a tension force exerted by at least one of the coupling parts.  Van Hooydonck teaches a resilient material type floor panel (paragraph 24).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the panel core of a resilient material so that the panel is more durable, and since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin,125 USPQ 416.  The said components could then capable of bending and producing a tension force at some point during the assembly process.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633